UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4517


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WALTER DEANGELO VAUGHAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:98-cr-00219-REP-l)


Submitted:    February 23, 2009             Decided:   March 26, 2009


Before TRAXLER, DUNCAN, and AGEE, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt,   Valencia   Roberts-Brower,  Assistant   Federal   Public
Defenders, Richmond, Virginia, for Appellant.    Chuck Rosenberg,
United States Attorney, S. David Schiller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Walter D. Vaughan pled guilty in March 1999 to being a

drug user in possession of a firearm, 18 U.S.C. § 922(g)(3)

(2006), and to two counts of misdemeanor possession of marijuana

and    cocaine,      21     U.S.C.    §    844       (2006).        He   was    sentenced     to

fifteen months on the firearms offense and twelve months on each

of the drug offenses, followed by a term of supervised release.

In April 2008, the district court revoked Vaughan’s supervised

release and imposed a twenty-four month sentence, followed by an

additional       two-year          term     of       supervised      release.          Vaughan

appeals.

               Vaughan       first        claims      that     the       twenty-four     month

sentence imposed by the district court was unreasonable.                                     We

will    affirm        a     sentence        imposed         following       revocation       of

supervised      release       if     it    is    within      the    prescribed       statutory

range    and    is    not    “plainly        unreasonable.”              United     States    v.

Crudup,    461       F.3d    433,     437-39         (4th    Cir.    2006).         While    the

district court must consider the Chapter 7 policy statements and

statutory       requirements         and     factors        applicable         to   revocation

sentences under 18 U.S.C. §§ 3553(a), 3583 (2006), the district

court ultimately has “broad discretion” to revoke the previous

sentence and impose a term of imprisonment up to the statutory

maximum.       Crudup, 461 F.3d at 439 (citation omitted).



                                                 2
             We have reviewed the record and find that the district

court’s sentence, although beyond the advisory guidelines range,

was not unreasonable.             The     court      implicitly        considered        the

guidelines       range    and    the    applicable        §    3553(a)      factors,     and

provided     a    proper    basis      for     imposing       the    statutory      maximum

sentence; namely, the number and type of violations occurring

within a short time after Vaughan began serving his original

term of supervised release.                  Accordingly, we affirm as to the

twenty-four month sentence of imprisonment.

             Vaughan also claims that the district court erred by

imposing an additional term of supervised release following the

sentence     of       imprisonment.          Because      he    did    not     object    at

sentencing as to this aspect of the district court’s judgment,

our review is for plain error.                    United States v. Maxwell, 285

F.3d   336       (4th     Cir.    2002).         Post-revocation           penalties     for

violations       of    supervised      release     are   treated      as     part   of   the

penalty for the original conviction.                     Johnson v. United States,

529 U.S. 694, 700-702 (2000).                  Thus, the penalties that can be

imposed for revocation relate back to the date of the original

offense.

             The version of 18 U.S.C. § 3583(h) in effect on the

date Vaughan committed the underlying offense read:                             “[w]hen a

term   of    supervised      release      is     revoked       and   the    defendant     is

required to serve a term of imprisonment that is less than the

                                             3
maximum term of imprisonment authorized under subsection (e)(3),

the court may include a requirement that the defendant be placed

on a term of supervised release after imprisonment.”                           18 U.S.C.

§ 3583(h) (1998).            Thus, the plain language of § 3583(h) in

effect   at    the    time    Vaughan      committed      his   underlying       offense

permitted      reimposition         of     supervised     release       only    if   the

district court imposed less than the maximum prison term for his

supervised release violation.

              Because Vaughan received the statutory maximum term of

imprisonment         for     violating        his      supervised      release,      the

imposition of an additional two-year term of supervised release

was   plain    error       that    affected      his   substantial      rights.      See

Maxwell,      285    F.3d     at    342.         Accordingly,     we    exercise     our

discretion to correct the error.                    United States v. Olano, 507

U.S. 725, 736 (1993).              We vacate this portion of the district

court’s order and remand for further proceedings consistent with

this opinion.        We dispense with oral argument because the facts

and legal contentions are adequately addressed in the materials

before   the    court       and    argument      would   not    aid    the   decisional

process.

                                                                  AFFIRMED IN PART,
                                                                   VACATED IN PART,
                                                                       AND REMANDED




                                             4